DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered. 
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 8 that the claims are not ineligible at Step 2A, Prong One, because the claims are “inherently tied to the real world.” This argument is not persuasive. “Inherently tied to the real world” is not a part of the analysis under Step 2A, Prong One, as “mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility “ (MPEP § 2106.04(d). Step 2A, Prong One merely asks whether a claim recites an abstract idea. As set forth below, claim 1, recites abstract ideas of mathematical concepts and/or mental processes.
Applicant argues on p. 9 that claim 1 recites “a practical application” because it compares a signature of data points.” This argument is not persuasive. Comparison of a signature of data 
Measuring, using sensors, is too generically recited to integrate the abstract ideas into a practical application, and the claim fails to recite extra-solution activity that uses the results of the abstract calculations in a specific manner. Example 45 of the October 2019 Update provides an example of both ineligible and eligible claims in an environment similar to Applicant’s, where sensors measure parameters of a machine, perform analysis on the measured data, and then control the machine based on the results of the analysis.
Applicant's arguments with respect to the rejection of claims 14-15 under 35 U.S.C. § 112 have been fully considered but they are not persuasive. Applicant’s arguments appear to be directed to an unrelated issue, and not the issue of a single sensor that can measure all of the enumerated parameters.
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 U.S.C. §§ 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the rejection of claims 19 and 20 under 35 U.S.C. §§ 102 have been fully considered but they are not persuasive.
Claims 19 and 20 are directed solely to an apparatus comprising a computer-readable medium. The wheelset and sensors are not within the scope of the claim. Instead, receiving data from sensors in a wheelset, or in a wheelset environment, is merely an intended use of the apparatus. In this instance, the computing apparatus of the prior art is capable of receiving data from sensors in a wheelset, and performing the comparing and determining step on the received 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-9 are directed to a method.
Claims 10-20 are directed to an apparatus.
Each of claims 1-20 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
comparing a signature of the data points measureable within the wheelset to an expected signature, the expected signature representing a baseline of normal operations within a rail environment; and
determining a condition within the rail environment responsive to the comparison of the signature to the expected signature.
These claim limitations are judicial exceptions of mental processes.
Each of dependent claims 2-9 also recite abstract ideas of mathematical concepts or mental processes. Claims 1-9
Claim 10 recites:
comparing a signature of the data points measured within the wheelset to an expected signature, the expected signature representing a baseline of normal operations within a rail environment; and
determining a condition within the rail environment responsive to the comparison of the signature to the expected signature.
These claim limitations are judicial exceptions of mental processes that, but for the recitation of a processor, encompass mental processes that can be performed mentally and/or with pen or paper. 
Each of dependent claims 11-18 also recite abstract ideas of mathematical concepts or mental processes. Claims 10-18 therefore recite abstract ideas.
Claim 19 recites:
compare a signature of the data points measurable from within the wheelset environment to an expected signature, the expected signature representing a baseline of normal operations within the rail environment; and
determine the condition within the rail environment responsive to the comparison of the signature to the expected signature.
These claim limitations are judicial exceptions of mental processes that, but for the recitation of a processor, encompass mental processes that can be performed mentally and/or with pen or paper. 
Dependent claim 20 also recite abstract ideas of mathematical concepts or mental processes. Claims 19 and 20 therefore recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
measuring, using sensors located in a wheelset, data points measurable from within the wheelset; and
remotely initiating corrective action, wherein remotely initiating the corrective action is based on the determined condition within the rail environment.

Remotely initiating corrective action is an insignificant extra-solution activity that fails to impose meaningful limits on the claim, such that it is only nominally or tangentially related to the invention.
These additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, this additional element fails to integrate the judicial exceptions into a practical application.
None of claims 2-9 recite any additional elements not recited in claim 1.
Claims 1-9 are therefore directed to the abstract ideas.
Claim 10 recites the additional elements of:
at least one sensor positioned within a wheelset of  a train, the at least one sensor configured to measure data points measurable from within a wheelset environment, the wheelset;
a processor; and
a memory with computer code instructions stored therein, the memory operatively coupled to said processor such that the computer code instructions configure the processor to implement; and
remotely initiating corrective action based on the determined condition, wherein remotely initiating the corrective action is within the rail environment.
The sensor configured to measure merely represents insignificant extra-solution activity of data gathering that is necessary for the use of the recited judicial exceptions, and is recited at a high level of generality.
The processor is recited at a high level of generality, i.e., as a generic device for causing a processor to perform a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
Remotely initiating corrective action is an insignificant extra-solution activity that fails to impose meaningful limits on the claim, such that it is only nominally or tangentially related to the invention.
All of these additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, these additional elements fail to integrate the judicial exceptions into a practical application.
Claims 10-18 are therefore directed to the abstract ideas.
Claim 19 recites the additional elements of:
A non-transitory computer-readable medium configured to store instructions for determining a condition within a rail environment, the instructions, when loaded and executed by a processor, causes the processor to: 
measure data points of a wheelset environment, the wheelset environment local to a wheelset of a train; and
remotely initiating corrective action, wherein remotely initiating the corrective action is based on the determined condition within the rail environment.
The step of measure data points merely represents insignificant extra-solution activity of data gathering that is necessary for the use of the recited judicial exceptions, and is recited at a high level of generality.
The computer is recited at a high level of generality, i.e., as a generic device for causing a processor to perform a generic computer function of processing data. This generic computer limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.

All of these additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, these additional elements fail to integrate the judicial exceptions into a practical application.
Claims 19 and 20 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the additional element of a measuring step appears to be nothing more than insignificant extra-solution activity of data gathering. Because this additional element is insignificant extra-solution activity, it fails to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B, as set forth in MPEP §2106.05 (g).
Remotely initiating corrective action is an insignificant extra-solution activity that fails to impose meaningful limits on the claim, and is well-understood, routine, and conventional in the art (Birch: “By continuously assessing the health of the track while under normal operating conditions, the track may continuously be monitored and maintenance crews may be more efficiently deployed. Track maintenance may turn from reactive to proactive by catching early warning signs of wear and tear, well before failure,” ¶ 0019). Because this additional element is 
For these reasons, there is no inventive concept in claims 1-9, and thus claims 1-9 are ineligible.
Regarding claim 10, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
The additional element of a sensor for measuring appears to be nothing more than insignificant extra-solution activity of data gathering. Because this additional element is insignificant extra-solution activity it fails to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B, as set forth in MPEP §2106.05 (g).
Remotely initiating corrective action is an insignificant extra-solution activity that fails to impose meaningful limits on the claim, and is well-understood, routine, and conventional in the art (Birch: “By continuously assessing the health of the track while under normal operating conditions, the track may continuously be monitored and maintenance crews may be more efficiently deployed. Track maintenance may turn from reactive to proactive by catching early warning signs of wear and tear, well before failure,” ¶ 0019). Because this additional element is insignificant extra-solution activity, it fails to provide an inventive concept to make the claim 
For these reasons, there is no inventive concept in claims 10-18, and thus claims 10-18 are ineligible.
Regarding claim 19, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
The additional element of measuring appears to be nothing more than insignificant extra-solution activity of data gathering. Because this additional element is insignificant extra-solution activity it fails to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B, as set forth in MPEP §2106.05 (g).
Remotely initiating corrective action is an insignificant extra-solution activity that fails to impose meaningful limits on the claim, and is well-understood, routine, and conventional in the art (Birch: “By continuously assessing the health of the track while under normal operating conditions, the track may continuously be monitored and maintenance crews may be more efficiently deployed. Track maintenance may turn from reactive to proactive by catching early warning signs of wear and tear, well before failure,” ¶ 0019). Because this additional element is insignificant extra-solution activity, it fails to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B, as set forth in MPEP §2106.05 (g).
claims 19 and 20 are ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 14, 15. 19, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, the Specification fails to disclose a sensor that can measure data points of an acoustic signal, a vibration signal, a rotation of an axle of the wheelset, a temperature, an atmospheric pressure, a time, a location of the wheelset, and a velocity of the wheelset. The Specification discloses that several different sensors are required to measure these data points. This leads one to the conclusion that the Applicant has failed to adequately disclose how Applicant practices the invention. Applicant should note that a single sensor is within the scope of “at least one” sensor.
Regarding claim 19, the Specification fails to disclose a processor that is a sensor located in a wheelset of a train. That is, the claim is solely directed toward an apparatus that comprises only a computer-readable medium. While such a medium could contain instructions that cause a processor to receive data, the type of sensor, location of the sensor, and type of data appear to be beyond the scope of the claim. A lack of disclosure of a processor that is a sensor located in a 
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, it is not clear what structure Applicant regards as the invention, nor what method steps or functionality Applicant regards as the invention. The claims recite a sensor that can measure a disparate variety of data points, yet no sensor has been shown to exist. Applicant should note that a single sensor is within the scope of “at least one” sensor.
Regarding claim 19, it is not clear how a computer-readable medium is a sensor located in a wheelset of a train that can measure data points measurable from within a wheelset environment. At best, it appears that the computer-readable medium can instruct a processor to receive data.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birch et al., US Patent Publication 2018/0222504 A1 (hereinafter Birch).
Regarding claim 19, Birch teaches a non-transitory computer-readable medium configured to store instructions for determining a condition within a rail environment, the instructions, when loaded and executed by a processor (202, 208, Fig. 2), causes the processor to:
measure, using sensors located in a wheelset of a train, data points measurable within a wheelset environment, the wheelset environment local to the wheelset of the train (Sensors A-C, Fig. 2; “utilizing sensors provides a way of monitoring both the rails and railcars for anomalies,” ¶ 0016; the limitation of “using sensors located in a wheelset of a train” is an intended use of the computer-readable medium apparatus. In this instance, the computer readable medium appears to be capable of causing a computer to read any data from any source that can be transmitted into the inside of the processor executing the instructions stored on the computer-readable medium);
compare a signature of the data points measurable from within the wheelset environment to an expected signature, the expected signature representing a baseline of normal operations within the rail environment (“the baseline and operating measurement data is compared to determine if a railway anomaly has been detected,” ¶ 0059);
determine the condition within the rail environment responsive to the comparison of the signature to the expected signature (“detecting a railcar anomaly based a comparison between the baseline and operating measurements,” Abstract; “detecting the signs of early failure or pre-failure events,” ¶ 0017); and

Regarding claim 20, Birch teaches the invention of claim 19, as set forth in the rejection of claim 19 above. Birch also teaches wherein the condition is a fault within the rail environment, the condition including a potential failure, the potential failure including one or more of a recommendation of maintenance and predicted failure (“detecting the signs of early failure or pre-failure events,” ¶ 0017).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barone et al., US Patent Number 7,705,743 B2 (hereinafter Barone) in view of Birch.
Regarding claim 1:
Barone teaches a method comprising: measuring, using sensors located in a wheelset, data points measurable from within the wheelset (ARMS node 125, Figs. 4A and 5);
comparing a signature of the data points measurable from within the wheelset to an expected signature (“Responsive to detection of one or more spikes occurring at one or more of the failure frequencies derived, or of combinations of peaks in those frequencies as described in the literature as characteristic of bearing degradation, the microprocessor generates and transmits data over the node network that is indicative of a first or second stage of bearing degradation,” col. 18, lines 36-42);
determining a condition within the rail environment (“monitoring the degree of wear on the wheel bearings of railroad cars,” col. 1, lines 22-23); and
remotely initiating corrective action, wherein remotely initiating the corrective action is based on the determined condition within the rail environment (“If the estimated time to bearing failure permits, a maintenance action can be scheduled. If failure is estimated to be imminent, the train can be diverted or stopped before catastrophic bearing failure and derailment,” col. 5, lines 59-63).

Birch teaches measuring data points within a wheelset environment, the wheelset environment local to a wheelset of a train (Sensors A-C, Fig. 2; “utilizing sensors provides a way of monitoring both the rails and railcars for anomalies,” ¶ 0016);
comparing a signature of the data points of the wheelset environment to an expected signature, the expected signature representing a baseline of normal operations within a rail environment (“the baseline and operating measurement data is compared to determine if a railway anomaly has been detected,” ¶ 0059);
determining a condition within the rail environment responsive to the comparison of the signature to the expected signature (“detecting a railcar anomaly based a comparison between the baseline and operating measurements,” Abstract; “detecting the signs of early failure or pre-failure events,” ¶ 0017);
remotely initiating corrective action, wherein remotely initiating the corrective action is based on the determined condition within the rail environment (“By continuously assessing the health of the track while under normal operating conditions, the track may continuously be monitored and maintenance crews may be more efficiently deployed. Track maintenance may turn from reactive to proactive by catching early warning signs of wear and tear, well before failure,” ¶ 0019); and
that such a method and apparatus are advantageous for real-time anomaly detection that can alert a train operator and prevent accidents, damage to rails or railcars, and even derailment (¶ 0016).

Regarding claim 2, the combination of Barone and Birch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone and Birch also teaches communicating the determined condition to one or more devices across a network (Barone: “The nodes on the network monitor wheel bearing health and, if a problem is predicted, the assembled network relays the alarm or alert from car to car to the locomotive, where a high-power communication link to a central monitoring station in the outside world is supported,” col. 5, lines 55-59; Birch: cloud 205, Fig. 2).
Regarding claim 3, the combination of Barone and Birch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone and Birch also teaches wherein the condition is a fault within the rail environment, the condition including a potential failure, the potential failure including one or more of a recommendation of maintenance and predicted failure (Barone: “If the estimated time to bearing failure permits, a maintenance action 
Regarding claim 4, the combination of Barone and Birch teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Barone and Birch also teaches wherein the fault within the rail environment includes a failure of a bearing of the wheelset (Barone: “If the estimated time to bearing failure permits, a maintenance action can be scheduled,” col. 5, lines 59-62; Birch: “These components include, for example, attributes of the wheel, axle, bearing, truck, center pin, coupling, suspension and brake. When a system begins to fail--it often provides "pre-failure" symptoms that may be captured and characterized,” ¶ 0017).
Regarding claim 5, the combination of Barone and Birch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone and Birch also teaches wherein the data points measured within the wheelset include an acoustic signal; a vibration signal (Barone: accelerometer 171, microphone 173, Fig. 8; Birch: “Examples of sensors that could be utilized on the railcar include, but are not limited to, an accelerometer, gyroscope, compass, camera, microphone, strain gauge, GPS, and physical contact sensor,” ¶ 0018).
Regarding claim 6, the combination of Barone and Birch teaches the invention of claim 5, as set forth in the rejection of claim 5 above. The combination of Barone and Birch also teaches wherein the data points include a history of one or more of the data points (Barone: “historical data is examined by the microcontroller to determine if the high ultrasonic signal has been present for a period of time that is indicative of a potential failure, meaning that historical ultrasonic intensity data stored in the microcontroller and the current data value are screened for exceeding a preselected maximum threshold value for more than a predetermined period of time,”  col. 19, 
Regarding claim 7, the combination of Barone and Birch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone and Birch also teaches correlating the expected signature to location data (Barone: “A number of parameters may be used, including temperature, vibration, light, varying or constant magnetic or electrical fields, humidity, location (such as indicated by a GPS system or otherwise),” col. 4, lines 53-56; Birch: “the data indexed to a GPS location is stored in a database,” Abstract).
Regarding claim 8, the combination of Barone and Birch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone and Birch also teaches harvesting power based upon a rotation of an axle of the wheelset, the harvested power enabling one or more of the measuring, the comparing, the communicating, and the determining (Barone: a generator 147, Fig. 7, 266, Fig. 25; rotor 288, Fig. 29B; stator 283, Fig. 29A, provides power for a long operational life, i.e., ten or more years, col. 6, lines 26-31).
Regarding claim 9, the combination of Barone and Birch renders obvious the invention of claim 8, as set forth in the rejection of claim 8 above. The combination of Barone and Birch also renders obvious wherein harvesting power is based upon at least one of: a self-contained power generator enclosed within a housing of a bearing of the wheelset (Barone: 266, Fig. 25); and a power generator comprised of a rotor (Barone: 288, Fig. 29B) and a stator (Barone: 283, Fig. 29A) in an outer housing of a bearing of the wheelset.
Regarding claim 10:
Barone teaches a system comprising:

a processor (177, Fig. 8); and
a memory with computer code instructions stored therein, the memory operatively coupled to said processor such that the computer code instructions configure the processor to implement (memory 179, Fig. 8):
comparing a signature of the data points measured within the wheelset to an expected signature (“Responsive to detection of one or more spikes occurring at one or more of the failure frequencies derived, or of combinations of peaks in those frequencies as described in the literature as characteristic of bearing degradation, the microprocessor generates and transmits data over the node network that is indicative of a first or second stage of bearing degradation,” col. 18, lines 36-42);
determining a condition within the rail environment responsive to the comparison of the signature to the expected signature (“monitoring the degree of wear on the wheel bearings of railroad cars,” col. 1, lines 22-23);
remotely initiating corrective action based on the determined condition, wherein remotely initiating the corrective action is within the rail environment (“If the estimated time to bearing failure permits, a maintenance action can be scheduled. If failure is estimated to be imminent, the train can be diverted or stopped before catastrophic bearing failure and derailment,” col. 5, lines 59-63).
Barone does not teach the expected signature representing a baseline of normal operations within a rail environment.

comparing a signature of the data points of the wheelset environment to an expected signature, the expected signature representing a baseline of normal operations within a rail environment (“the baseline and operating measurement data is compared to determine if a railway anomaly has been detected,” ¶ 0059);
determining a condition within the rail environment responsive to the comparison of the signature to the expected signature (“detecting a railcar anomaly based a comparison between the baseline and operating measurements,” Abstract; “detecting the signs of early failure or pre-failure events,” ¶ 0017);
remotely initiating corrective action, wherein remotely initiating the corrective action is based on the determined condition within the rail environment (“By continuously assessing the health of the track while under normal operating conditions, the track may continuously be monitored and maintenance crews may be more efficiently deployed. Track maintenance may turn from reactive to proactive by catching early warning signs of wear and tear, well before failure,” ¶ 0019); and
that such a method and apparatus are advantageous for real-time anomaly detection that can alert a train operator and prevent accidents, damage to rails or railcars, and even derailment (¶ 0016).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barone to use the measured data in an algorithm that compares a signature of the data points measurable from within the wheelset to an expected 
Regarding claim 11, the combination of Barone and Birch teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Barone and Birch also teaches wherein the processor is further configured to communicate the determined condition to one or more devices across a network (Barone: “The nodes on the network monitor wheel bearing health and, if a problem is predicted, the assembled network relays the alarm or alert from car to car to the locomotive, where a high-power communication link to a central monitoring station in the outside world is supported,” col. 5, lines 55-59; Birch: cloud 205, Fig. 2).
Regarding claim 12
Regarding claim 13, the combination of Barone and Birch teaches the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of Barone and Birch also teaches wherein the fault within the rail environment includes a failure of a bearing of the wheelset (Barone: “If the estimated time to bearing failure permits, a maintenance action can be scheduled,” col. 5, lines 59-62; Birch: “These components include, for example, attributes of the wheel, axle, bearing, truck, center pin, coupling, suspension and brake. When a system begins to fail--it often provides "pre-failure" symptoms that may be captured and characterized,” ¶ 0017).
Regarding claim 14, the combination of Barone and Birch teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Barone and Birch also teaches wherein the data points measured within the wheelset include an acoustic signal; a vibration signal (Barone: accelerometer 171, microphone 173, Fig. 8; Birch: “Examples of sensors that could be utilized on the railcar include, but are not limited to, an accelerometer, gyroscope, compass, camera, microphone, strain gauge, GPS, and physical contact sensor,” ¶ 0018).
Regarding claim 15
Regarding claim 16, the combination of Barone and Birch teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Barone and Birch also teaches correlating the expected signature to location data (Barone: “A number of parameters may be used, including temperature, vibration, light, varying or constant magnetic or electrical fields, humidity, location (such as indicated by a GPS system or otherwise),” col. 4, lines 53-56; Birch: “the data indexed to a GPS location is stored in a database,” Abstract).
Regarding claim 17, the combination of Barone and Birch teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Barone and Birch also teaches energy harvesting module configured to harvest power based upon a rotation of an axle of the wheelset, the harvested power enabling one or more of the measuring, the comparing, the communicating, and the determining (Barone: a generator 147, Fig. 7, 266, Fig. 25; rotor 288, Fig. 29B; stator 283, Fig. 29A, provides power for a long operational life, i.e., ten or more years, col. 6, lines 26-31).
Regarding claim 18, the combination of Barone and Birch renders obvious the invention of claim 17, as set forth in the rejection of claim 17 above. The combination of Barone and Birch also renders obvious wherein the harvesting power is based upon at least one of: a self-contained power generator enclosed within a housing of a bearing of the wheelset (Barone: 266, Fig. 25); and a power generator comprised of a rotor (Barone: 288, Fig. 29B) and a stator (Barone: 283, Fig. 29A) in an outer housing of a bearing of the wheelset.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
26 January 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853